Citation Nr: 0937660	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-42 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected asbestosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1947 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issue on appeal was obtained.

2.  The evidence of record does not show that the Veteran's 
hypertension was incurred in or aggravated by service.

3.  The evidence of record does not show that the Veteran's 
hypertension is secondary to the Veteran's service-connected 
asbestosis.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service, nor may service incurrence be presumed, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in January 2005 and January 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159 (2009).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in March 2006.  

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Service connection can be granted for certain diseases, 
including hypertension if manifest to a compensable degree 
within one year of separation from active service.  Such 
diseases shall be presumed to have been incurred in service 
even though there is no evidence of disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

In this case, the Veteran's service treatment records show no 
evidence of a diagnosis of hypertension or of high blood 
pressure readings.  Documented blood pressure readings in 
service include 130/85 (November 1950), and 120/80 (February 
and July 1951).

A medical history and examination note dated June 1976 
provided a diagnosis of high blood pressure.  The Veteran's 
blood pressure was noted as 160/90.  Treatment notes from the 
VA medical center (VAMC) dated August 1976, noted his blood 
pressure as 160/84.  No additional treatment was noted.  
Elevated blood pressure was reported again in March 1992 and 
in February 1995, the Veteran's VA treatment notes show that 
the Veteran was started on medication for control of his high 
blood pressure.  VA outpatient treatment records dated since 
the mid-1990's show treatment for hypertension.

In a statement in support of his claim dated September 2002, 
the Veteran stated that he worked in a boiler room on a ship 
while serving in the Navy.  The boiler room equipment was 
insulated with asbestos and he was occasionally given the 
task of taking the asbestos off the equipment in order to 
repair it.  The Veteran stated that he had experienced a 
breathing problem for about four years.  He had been told 
that it took many years for asbestos scars to affect 
breathing but that once such difficulties began they only 
increased in severity.

In the Veteran's VA-9 substantive appeal form dated December 
2004, the Veteran stated that he believed his rating for 
asbestosis should be increased and that medical evidence had 
shown that asbestosis related scar tissue may cause high 
blood pressure in the lungs or pulmonary hypertension.  

The Veteran asserted in a January 2005 statement in support 
of his claim that his blood pressure was gradually increasing 
and his medication was being steadily increased with time.  
The Veteran further stated that he believed that his high 
blood pressure could be due to his lung condition.  

In April 2005, the Veteran underwent a VA fee-basis medical 
examination. The Veteran stated that he had a history of 
hypertension with its onset in the 1980s.  He said that he 
was prescribed blood pressure medication with a good 
response.  Because of his hypertension, the Veteran was 
unable to do physical activities due to shortness of breath 
and a rise in his blood pressure when physically active.  Dr. 
D.U. concluded that the etiology of the Veteran's 
hypertension was uncertain.  

In a statement in support of his claim dated January 2008, 
the Veteran stated that to the best of his knowledge his 
treatment for high blood pressure began in the 1990s.  He did 
not believe that his asbestosis began after his high blood 
pressure but rather that he was merely treated for obvious 
symptoms of asbestosis after he was treated for his high 
blood pressure.  He believed his high blood pressure was 
caused by his asbestosis.  

In June 2008, the Veteran was afforded a VA examination.  It 
was noted that the Veteran's claims file was reviewed.  The 
examiner reported that the Veteran's hypertension had its 
onset in the 1990s and that the Veteran was started on low 
dose anti-hypertensives early in the 1990s but that 
clinicians had described the Veteran as having white coat 
syndrome.  The examiner reported that the Veteran's blood 
pressure issues persisted, that  the Veteran was placed on 
increased therapy and medication.  A review of the Veteran's 
treatment records over the past year showed that his blood 
pressure appeared to be good and that readings taken during 
the examination may have been a white coat response due to 
the nature of the examination.  A diagnosis of essential 
hypertension was provided.  In response to a request for an 
opinion as to whether the Veteran's history of asbestos 
exposure could have caused or aggravated the Veteran's 
hypertension, the examiner noted that a review of medical 
literature could not sustain such an opinion.  The examiner 
continued that there was no diagnosis of other cancers, 
particularly of the renal system, which also might cause or 
aggravate hypertension.  The examiner concluded that she 
found no cause to state that the Veteran's hypertension was 
caused or aggravated by his history of asbestos exposure.

In a statement dated August 2008, the Veteran wrote that it 
his VA examiner stated that a review of the medical 
literature could not sustain an opinion that asbestos 
exposure could cause hypertension.  The Veteran stated that 
when he exerted himself and when his breathing was bad, his 
blood pressure rose.  The Veteran stated that the day after 
the examination the examiner called him and stated that the 
Veteran's electrocardiogram showed a slow heart rate.  The 
Veteran stated that he did not understand why his VA report 
showed a regular heart rate.  He included  literature from 
the Mayo Clinic which he hoped would provide him with the 
benefit of the doubt that asbestosis was the cause of his 
high blood pressure.

In December 2008, the Huntington, West Virginia Regional 
Office requested that the Durham VAMC conduct an examination 
of the Veteran by a physician, preferably a cardiologist or 
pulmonogist and that the physician should provide an opinion 
as the whether it was as least as likely as not that the 
Veteran's service connected asbestosis either caused or 
aggravated the Veteran's hypertension beyond its normal 
progression.  

In May 2009, the Veteran was examined at the VAMC cardiology 
clinic.  It was noted that the Veteran's complete chart 
including an extensive paper record was available for review 
during the evaluation.  The examiner, a VA Chief of 
cardiology, stated that he concurred with the opinions of the 
Veteran's June 2008 examiner.  The cardiologist stated that 
no evidence of pulmonary hypertension by examination or 
echocardiogram was found.  He further added that the 
Veteran's hypertension was not diagnosed during active duty 
and was not noted until the 1990s.  He stated that a review 
of the literature did not reveal evidence that asbestos 
aggravated systemic hypertension.  He noted that the 
Veteran's claim was based on information from the Mayo Clinic 
which stated that asbestosis could cause high blood pressure 
in the lungs.  Dr. K.M. asserted that this was a description 
of pulmonary hypertension which was distinct from the 
Veteran's systemic hypertension.  He added that the Veteran's 
cardiac exam and echocardiogram did not reveal evidence of 
pulmonary hypertension.

Based upon the evidence of record, the Board finds that the 
Veteran's hypertension was not incurred in or aggravated by 
his service, nor was hypertension identified within one year 
following the Veteran's separation from service.  The Board 
additionally finds that the Veteran's hypertension is not 
caused or aggravated by his service connected asbestosis.  

In order to show service connection, there must be medical 
evidence of a current disability, medical evidence of an in 
service incurrence or aggravation of a disease and medical 
evidence of a nexus between the claimed in service disease.  
The evidence fails to show an in service incurrence or 
aggravation of the Veteran's hypertension.  Further, while 
the required element to prove service connection of a current 
diagnosis is clearly present in the Veteran's treatment 
records, no nexus opinion has been provided which might show 
that the Veteran's current hypertension can be linked to his 
service.  The evidence also failed to show a diagnosis of 
hypertension within the presumptive period.  Further, there 
is no evidence of a nexus between the Veteran's current 
hypertension and service, therefore a claim for direct or 
presumptive service connection must be denied.

As there is no showing that the Veteran's hypertension can be 
directly service connected, the evidence must show that the 
Veteran's hypertension is secondary to his service connected 
asbestosis for the Veteran's claim to be successful.  In this 
case, the evidence of record fails to show that the Veteran's 
hypertension was proximately due to or the result of his 
service-connected asbestosis.  The Board notes the Veteran's 
assertions that asbestosis could cause high blood pressure in 
the lungs and therefore that his hypertension was the result 
of his asbestosis.  The Board notes additionally the 
Veteran's report of his symptoms such as shortness of breath 
on exertion and finds the Veteran's statements credible.  The 
Board finds, however, that while the Veteran's may describe 
his current symptoms, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required. Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Veteran's observations of his 
symptoms are given probative weight, the Veteran is  not 
medically qualified to determine the cause of these symptoms.  

In the Veteran's April 2005 VA examination, the examiner 
stated that the etiology of the Veteran's hypertension was 
uncertain.  In an examination dated June 2008, the Veteran's 
VA examiner stated that she found no cause to state that the 
Veteran's hypertension was caused or aggravated by his 
history of asbestos exposure and that medical literature 
could not sustain an opinion that the Veteran's hypertension 
was caused or aggravated by his asbestosis.  The examiner 
concluded that she found no cause to state that the Veteran's 
hypertension was caused or aggravated by his history of 
asbestos exposure.  Finally, in the Veteran's May 2009 VA 
examination, conducted by a VA cardiologist, he agreed with 
the June 2008 VA examiner's conclusions.  He added that a 
review of literature provided by the Veteran from the Mayo 
Clinic showed that asbestosis could be the cause of pulmonary 
hypertension, but noted that upon examination and an 
echocardiogram, it was revealed that the Veteran had 
essential hypertension and not pulmonary hypertension.  The 
Board finds that the medical opinions are probative to show 
that the Veteran's claim for hypertension secondary to his 
service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-asbestosis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


